UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6465



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STUART C. COLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-99-424-3-V, CR-97-87)


Submitted:   April 17, 2002                   Decided:   June 3, 2002


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart C. Cole, Appellant Pro Se. Brian Lane Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stuart C. Cole appeals the district court’s order denying his

motion for bond pending a decision on his 28 U.S.C.A. § 2255 (West

Supp. 2001) motion.   We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.   See United States v. Cole,

Nos. CR-97-87; CA-99-424-3-V (W.D.N.C. Mar. 1, 2002).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2